By the COURT.
The substantial point in this controversy is thus stated by appellant in his points: “Did the defendants agree with plaintiff to make title to the land in him, and have they performed their agreement 1 And if not, should they be compelled to do sol” The court below, in its opinion, used the following language: “To hold in the case at bar that the plaintiff may purchase from the parties to this con*312tract lands in his possession, the same being a part of the Rancho Laguna de San Antonio, is, in substance, saying that he must be allowed to take his undivided interest in the Rancho Laguna de San Antonio from the remainder of said rancho, and such is not the meaning of the contract under consideration, nor was it in any single sense the intention of the parties to such contract.”
We think the principal object of the contract was to enable the parties to it to acquire title to the lands in their possession respectively, and that the court erred in its construction of the contract. That being the case, and as the defendants have not performed their agreement in that regard, and as they should be compelled to do so, plaintiff is entitled to judgment.
In our opinion, the claim that plaintiff urges against Walker is entirely outside of this ease, and we see no reason why his urging such claim against Walker should deprive him of the judgment to which he would otherwise be entitled. Whatever claim he makes against Walker must depend upon some contract between Walker and himself. If, under such contract, his claim is valid, he should be allowed to enforce it. If invalid, it is not to be supposed that he can enforce it. But in no view can it be held that plaintiff, having complied with the contract counted on in this case, is not entitled to the relief which he asks, by reason of the fact that he has brought a suit against Walker, based on some other claim which he may or may not succeed in sustaining. If the relief obtained by plaintiff here is a defense to Walker, in the suit against him, Walker will have abundant opportunity for setting it up in that case.
Judgment and order reversed and cause remanded, with instructions to render judgment for plaintiff in accordance with the prayer of his complaint.